IN THE SUPREME COURT OF THE
                                STATE OF OREGON



STATE OF OREGON,          )                        Marion County Circuit Court
                          )                        Case no. 94C20467
    Plaintiff-Appellant,  )
    Respondent on Review, )
                          )
    v.                    )                        SC S46714
                          )                        CA A95499
HECTOR VASQUEZ-HERNANDEZ, )
                          )
    Defendant-Respondent, )                        ORDER AFFIRMING BY AN
       Petitioner on Review.               )       EQUALLY DIVIDED COURT


       Upon consideration by the court.
       The decision of the Court of Appeals is affirmed by an equally divided court.

       Dated this 23rd day of June 2003.




                                           WALLACE P. CARSON, JR.
                                           CHIEF JUSTICE



Van Hoomissen, J., retired December 31, 2000, and did not participate in the decision of
this case; Kulongoski, J., resigned June 14, 2001, and did not participate in the decision of
this case; Leeson, J., resigned January 31, 2003, and did not participate in the decision of
this case; De Muniz and Balmer, JJ., did not participate in the consideration or decision of
this case.